Title: To George Washington from Alexander White, 5 January 1797
From: White, Alexander
To: Washington, George


                        
                            Sir 
                            Woodville 5th January 1797
                        
                        Annexed is the copy of a letter written 15th Ulo to which I have rceived no
                            answer; had I been certain that it had reached your hands I should not have presumed to
                            trouble you again, and although I am sensible, that the necessary attention to more
                            important transactions might well justify the delay, yet your general punctuality in
                            business, and your pointed attention to my letter on the same subject last summer induce me
                            to suspect (though I know not how it could happen for I put the letter in the Post-Office
                            with my own hands) that my letter must have miscarried. I shall set out for Washington
                            Tomorrow where I hope you will favour me with your decision as soon as convenient. I am
                            with Sentiments of the highest respect Sir your most Ob. serv.
                        
                            Alex. White
                            
                        
                    